Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,114,696 in view of Gladwin et al (8,954,787).  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations or the rejected claims contain similar limitations as recited in claims 1-20 of the patent, except, claims 1, 14 and 20, “wherein the plurality of encoded original data slices are generated using a dispersed storage error encoding process”.  However, this limitation is obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention, as disclose by Gladwin et al (col. 26, lines 12-43, the encoded data slices include data encoded into the encoded data slices in accordance with a dispersed storage error coding function).  (See the Comparison Table below).  Therefore, it would have been obvious to a person or ordinary skill in the art before the effective filling date the of the claimed invention to incorporate the  plurality of encoded original data slices using a dispersed storage error encoding process as taught by Gladwin et al in claims 1, 14 and 20 of the copending application.  Doing so if one or more slices is corrupted or lost, it rebuilds the corrupted or lost slice(s) in accordance with the error coding scheme.
The following is a Comparison Table between claims of the instant application No. 16/050,533 and the Patent No. 10,114,696.

16/050,533
U.S. Patent No. 10,114,696
Claim 1, A method for execution by a dispersed storage and task (DST) processing unit that includes a processor, the method comprises:

receiving an access request from a first requesting entity via a network indicating a first original data object; 


generating a first at least one read request for transmission to at least one storage unit to retrieve a plurality of encoded original data slices associated with the first original data object, 


wherein the plurality of encoded original data slices are generated using a dispersed storage error encoding process;

generating a first regenerated original data object by utilizing a decoding scheme on the plurality of encoded original data slices; and

generating a first transformed data object for transmission to the first requesting entity via the network, wherein the first transformed data object is generated by applying changes to content of the first original data object.


A method for execution by a dispersed storage and task (DST) processing unit that includes a processor, the method comprises: 


receiving an access 
request from a first requesting entity via a network indicating a first original data object;  

generating a first at least one read request for transmission to at least one storage unit to retrieve a plurality of encoded original data slices associated with the first original data object; 
 








generating a first regenerated original data object by utilizing a decoding scheme on the plurality of encoded original data slices;  and 

generating a first transformed data object for transmission to the first requesting entity via the network by utilizing a transformation function on the first regenerated 
original data object based on a first entity identifier associated with the 
first requesting entity.
The method of claim 1, wherein the generating the first transformed data object comprises inserting one of: randomized or pseudorandomized changes to the content of the first original data object.
Claim 2, The method of claim 1, wherein the transformation function includes inserting one of: randomized or pseudorandomized changes to content of the 
first original data object. 

Claim 3, The method of claim 2, 
wherein the transformation function is a one-way function.
3.  The method of claim 1, wherein the transformation function is a one-way function.
Claim 4, The method of claim 1, wherein the first transformed data object is generated by applying imperceptible changes to the content of the first original data object.
4.  The method of claim 1, wherein the first transformed data object 
includes new content that is generated by applying imperceptible changes to 
content of the first original data object. 


wherein the content includes at least one of: image file content or video file content, and wherein generating the first transformed data object includes applying changes to at least one pixel of the at least one of: the image file content or the video file content.
5.  The method of claim 1, wherein the first original data object includes at least one of: image file content or video file content, and wherein generating the first transformed data object includes applying changes to at least one pixel of the at least one of: the image file content or the video 
file content. 

Claim 6, The method of claim 1, 
wherein the content includes sound file content, and wherein generating the first transformed data object includes applying audible changes to the sound file content.
6.  The method of claim 1, wherein the first original data object includes sound file content, and wherein generating the first transformed data object 
includes applying audible changes to the sound file content. 
 

Claim 7, The method of claim 1, 
wherein the content includes document file content, and wherein generating the first transformed data object includes applying changes to at least one of: spacing, punctuation, or type-face of the document file content.
wherein the first original data object includes document file content, and wherein generating the first transformed data object 
includes applying changes to at least one of: spacing, punctuation, or 
type-face of the document file content. 


receiving an access history request from a verifying entity via the network that indicates the first original data object and includes the first transformed data object;

generating a second at least one read request for transmission to at least one storage unit indicating the plurality of encoded original data slices associated with the first original data object;

generating a second regenerated data object by utilizing the decoding scheme on the plurality of encoded original data slices;


generating access history data based on comparing the first transformed data object received from the verifying entity to the second regenerated data object, wherein the access history data indicates the first entity identifier associated with the first requesting entity; and transmitting the first entity identifier to the verifying entity via the network.

receiving an access history request from a verifying entity via the network that indicates the first original data object and includes the first transformed data object;  
 
generating a second at least one read request for transmission to at least one storage unit indicating the plurality of encoded original data slices associated with the first original data object;  

generating a second regenerated data object by utilizing the decoding scheme on the plurality of encoded original data slices;  

generating access history data based on comparing the first transformed data object received from the verifying entity 
to the second regenerated data object, wherein the access history data 
indicates the first entity identifier associated with the first requesting 
entity;  and 

transmitting the first entity identifier to the verifying entity 
via the network. 

further comprising: generating a plurality of encoded transformed data slices by applying an encoding scheme to the first transformed data object; and

generating a plurality of write requests for transmission to a first plurality of storage units via the network, wherein each of the plurality of write requests includes at least one of the plurality of encoded transformed data slices for storage.
9.  The method of claim 1, further comprising: generating a plurality of 
encoded transformed data slices by applying an encoding scheme to the first transformed data object;  and 

generating a plurality of write requests for 
transmission to a first plurality of storage units via the network, wherein each of the plurality of write requests includes at least one of the plurality of encoded transformed data slices for storage. 

Claim 10, The method of claim 9, further comprising generating a plurality of delete requests corresponding to each of the plurality of encoded original data slices associated with the first original data object for transmission to a second plurality of storage units via the network, wherein each of the plurality of delete requests indicate one of the plurality of encoded original data slices for removal from a corresponding one of the second plurality of storage units.
further comprising generating a plurality of 
delete requests corresponding to each of the plurality of encoded original data slices associated with the first original data object for transmission to a second plurality of storage units via the network, wherein each of the 
plurality of delete requests indicate one of the plurality of encoded original data slices for removal from a corresponding one of the second plurality of 
storage units. 

wherein each of the plurality of write requests includes a request to replace one of the plurality of encoded original data slices with a one of the plurality of encoded transformed data slices.
11.  The method of claim 9, wherein each of the plurality of write requests includes a request to replace one of the plurality of encoded original data 
slices with a one of the plurality of encoded transformed data slices.
Claim 12, The method of claim 9, further comprising: receiving an access history request from a verifying entity via the network that indicates the first original data object;

generating a second at least one read request for transmission to at least one of the first plurality of storage units indicating the plurality of encoded transformed data slices associated with the first transformed data object;

generating a regenerated transformed data object by utilizing the decoding scheme on the plurality of encoded transformed data slices;

generating access history data based on comparing the first original data object to the regenerated transformed data object, wherein the access history data indicates the first entity identifier associated with the first requesting entity; and


transmitting the first entity identifier to the verifying entity via the network.
further comprising: receiving an access history request from a verifying entity via the network that indicates the first original data object;  

generating a second at least one read request for transmission to at least one of the first plurality of storage units indicating the plurality of encoded transformed data slices associated with the first 
transformed data object; 


generating a regenerated transformed data object by utilizing the decoding scheme on the plurality of encoded transformed data slices;  


generating access history data based on comparing the first original data object to the regenerated transformed data object, wherein the access 
history data indicates the first entity identifier associated with the first requesting entity;  and 

transmitting the first entity identifier to the 
verifying entity via the network. 

further comprising: receiving a second original data object from a second requesting entity for storage;

generating a second transformed data object by utilizing the transformation function on the second original data object based on a second entity identifier associated with the second requesting entity;


generating a plurality of encoded transformed data slices by applying an encoding scheme to the second transformed data object; and

generating a plurality of write requests for transmission to a plurality of storage units via the network, wherein each of the plurality of write requests includes at least one of the plurality of encoded transformed data slices for storage.
13.  The method of claim 1, further comprising: receiving a second original data object from a second requesting entity for storage;  


generating a second 
transformed data object by utilizing the transformation function on the second original data object based on a second entity identifier associated with the 
second requesting entity;

generating a plurality of encoded transformed data 
slices by applying an encoding scheme to the second transformed data object; and 

generating a plurality of write requests for transmission to a plurality of storage units via the network, wherein each of the plurality of write requests includes at least one of the plurality of encoded transformed data slices for storage. 

A processing system of a dispersed storage and task (DST) processing unit comprises: at least one processor; 
a memory that stores operational instructions, that when executed by the at least one processor cause the processing system to:





generate, in response to a first requesting entity requesting access to a first original data object, a first regenerated original data object by utilizing a decoding scheme on the-a_plurality of encoded original data slices associated with the first original data object, 





wherein the plurality of encoded original data slices are generated using a dispersed storage error encoding process; and
generate a first transformed data object by utilizing a transformation function on the first regenerated original data object based on a first entity identifier associated with the first requesting entity; and
transmit the first transformed data object to the first requesting entity.
A processing system of a dispersed storage and task (DST) processing 
unit comprises: at least one processor;  
a memory that stores operational instructions, that when executed by the at least one processor cause the processing system to: 

receive an access request from a first requesting entity via a network indicating a first original data object;  generate a first at 
least one read request for transmission to at least one storage unit to 
retrieve a plurality of encoded original data slices associated with the first original data object;  generate a first regenerated original data object by utilizing a decoding scheme on the plurality of encoded original data slices; 






and 

generate a first transformed data object for transmission to the first requesting entity via the network by utilizing a transformation function on the first regenerated original data object based on a first entity identifier associated with the first requesting entity. 
 

wherein the generating the first transformed data object comprises inserting one of: randomized or pseudorandomized changes to the-content of the first original data object.
15.  The processing system of claim 14, wherein the transformation function 
includes inserting one of: randomized or pseudorandomized changes to content of 
the first original data object. 
 

Claim 16,  The processing system of claim 14, wherein the operational instructions, 
when executed by the at least one processor, further cause the processing system to:


receive an access history request from a verifying entity via the network that indicates the first original data object and includes the first transformed data object;


generate a second at least one read request for transmission to at least one storage unit indicating the plurality of encoded original data slices associated with the first original data object;


generate a second regenerated data object by utilizing the decoding scheme on the plurality of encoded original data slices;


generate access history data based on comparing the first transformed data object received from the verifying entity to the second regenerated data object, wherein the access history data indicates the first entity identifier associated with the first requesting entity; and

transmit the first entity identifier to the verifying entity via the network.
wherein the operational 
instructions, when executed by the at least one processor, further cause the processing system to: 



receive an access history request from a verifying entity via the network that indicates the first original data object and includes the first transformed data object;
  

generate a second at least one read request for transmission to at least one storage unit indicating the plurality of encoded original data slices associated with the first original data object;  


generate a second regenerated data object by utilizing the decoding scheme on the plurality of encoded original data slices;  


generate access history data based on comparing the first transformed data object received from the verifying entity to the second regenerated data object, wherein the access history data 
indicates the first entity identifier associated with the first requesting entity;  and 

transmit the first entity identifier to the verifying entity via 
the network. 
 

wherein the operational instructions, when executed by the at least one processor, further cause the processing system to:


generate a plurality of encoded transformed data slices by applying an encoding scheme to the first transformed data object; and

generate a plurality of write requests for transmission to a first plurality of storage units via the network, wherein each of the plurality of write requests includes at least one of the plurality of encoded transformed data slices for storage.
17.  The processing system of claim 14, wherein the operational 
instructions, when executed by the at least one processor, further cause the processing system to: 

generate a plurality of encoded transformed data slices by applying an encoding scheme to the first transformed data object;  and 

generate a plurality of write requests for transmission to a first plurality of storage units via the network, wherein each of the plurality of write requests includes at least one of the plurality of encoded transformed data slices for storage. 

Claim 18, The processing system of claim 17, wherein the operational instructions, when executed by the at least one processor, further cause the processing system to:



receive an access history request from a verifying entity via the network that indicates the first original data object;

generate a second at least one read request for transmission to at least one of the first plurality of storage units indicating the plurality of encoded transformed data slices associated with the first transformed data object;

generate a regenerated transformed data object by utilizing the decoding scheme on the plurality of encoded transformed data slices;

generate access history data based on comparing the first original data object to the regenerated transformed data object, wherein the access history data indicates the first entity identifier associated with the first requesting entity; and


transmit the first entity identifier to the verifying entity via the network.
wherein the operational 
instructions, when executed by the at least one processor, further cause the processing system to: 


receive an access history request from a verifying entity via the network that indicates the first original data object;


generate a second at least one read request for transmission to at least one of the first 
plurality of storage units indicating the plurality of encoded transformed data slices associated with the first transformed data object; 

generate a regenerated transformed data object by utilizing the decoding scheme on the plurality of encoded transformed data slices;  


generate access history data based on comparing the first original data object to the regenerated 
transformed data object, wherein the access history data indicates the first entity dentifier associated with the first requesting entity;  and 



transmit the first entity identifier to the verifying entity via the network. 
 

wherein the operational instructions, when executed by the at least one processor, further cause the processing system to:


receive a second original data object from a second requesting entity for storage;

generate a second transformed data object by utilizing the transformation function on the second original data object based on a second entity identifier associated with the second requesting entity;

generate a plurality of encoded transformed data slices by applying an encoding scheme to the second transformed data object; and


generate a plurality of write requests for 
transmission to a plurality of storage units via the network, wherein each of the plurality of write requests includes at least one of the plurality of encoded transformed data slices for storage.
19.  The processing system of claim 14, wherein the operational 
instructions, when executed by the at least one processor, further cause the processing system to: 

receive a second original data object from a second 
requesting entity for storage;  

generate a second transformed data object by utilizing the transformation function on the second original data object based on a second entity identifier associated with the second requesting entity; 
 


generate a plurality of encoded transformed data slices by applying an encoding scheme to the second transformed data object;  and 


generate a plurality of 
write requests for transmission to a plurality of storage units via the network, wherein each of the plurality of write requests includes at least one of the plurality of encoded transformed data slices for storage. 
 

A non-transitory computer readable storage medium comprises:
at least one memory section that stores operational instructions that, when executed by a processing system of a dispersed storage network (DSN) that includes a processor and a memory, causes the processing system to:





generate, in response to a first requesting entity requesting access to a first original data object, a first regenerated original data object by utilizing a decoding scheme on the-a_plurality of encoded original data slices associated with the first original data object,




wherein the plurality of encoded original data slices are generated using a dispersed storage error encoding process; and

generate a first transformed data object by utilizing a transformation function on the first regenerated original data object based on a first entity identifier associated with the first requesting entity; and 
transmit the first transformed data object to the first requesting entity.
A non-transitory computer readable storage medium comprises: 
at least one memory section that stores operational instructions that, when executed by 
a processing system of a dispersed storage network (DSN) that includes a 
processor and a memory, causes the processing system to: 

receive an access 
request from a first requesting entity via a network indicating a 

generate a first at least one read request for 
transmission via the network to at least one storage unit of the DSN to retrieve a plurality of encoded original data slices associated with the first original data object;  generate a first regenerated original data object by utilizing a decoding scheme on the plurality of encoded original data slices; and








generate a first transformed data object for transmission to the first requesting entity via the network by utilizing a transformation function on the first regenerated original data object based on a first entity identifier associated with the first requesting entity. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, lines 9-10, “generating a first regenerated original data object…”; and
Lines 11-13 “generating a first transformed data object for transmission to the first requesting entity via the network, wherein the first transformed data object is generated by applying changes to content of the first original data object” the transition between these steps are unclear.  
For a suggestion, lines 11-13, should be changed to
“generating a first transformed data object to transmission to the first requesting entity via the network, wherein the first transformed data object is generated by applying changes to content of the first regenerated original data object; and 
transmitting the first transformed data object to the first requesting entity via the network”.  Appropriate correction and/or clarification are required.

As per claims 2, this claim is rejected for the same reason and/or dependents on the rejected based claim.  
For a suggestion, line 3, “the first original data object” should be changed to - - the first regenerated original data object- -.   Appropriate correction and/or clarification are required.

For a suggestion, line 2, “the first original data object” should be changed to - - the first regenerated original data object- -.   Appropriate correction and/or clarification are required.

As per claims 3 and 5-13, these claims are rejected they dependents on the rejected based claim.

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive: 
Applicant argues that the patent No. 10,114,696 does not disclose “wherein the plurality of encoded original data slices are generated using a dispersed storage error encoding process”.  
Examiner disagrees with applicant because the patent No. 10,114,696 does not disclose “wherein the plurality of encoded original data slices are generated using a dispersed storage error encoding process”.  However, this limitation is obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention, as disclose by Gladwin et al (col. 26, lines 12-43, the encoded data slices include data encoded into the encoded data slices in accordance with a dispersed storage error coding function).  (See the Comparison Table below).  Therefore, it would have been obvious to a person or ordinary skill in the art before the effective filling date the of the claimed invention to incorporate the  plurality of encoded original data slices using a dispersed storage error encoding process as taught by Gladwin et al in claims 1, 14 and 20 of the copending application.  Doing so if one or more slices is corrupted or lost, it rebuilds the corrupted or lost slice(s) in accordance with the error coding scheme.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818.  The examiner can normally be reached on Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111